

Exhibit 10.31


EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made between THOMPSON CREEK METALS
COMPANY USA, a corporation existing under the laws of the Colorado (“Thompson
Creek”), and GEOFF RAMEY (“Executive”).
WHEREAS Thompson Creek wishes to employ the Executive and the Executive wishes
to be employed by Thompson Creek in connection with the operation of the
business carried on by Thompson Creek and the Parent (the “Business”).
NOW THEREFORE IN CONSIDERATION OF the covenants and agreements contained in this
Agreement, and other good and valuable consideration including the Executive’s
Employment with Thompson Creek, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
DEFINITIONS
1.
In this Agreement, in addition to those terms defined above and unless there is
something in the subject matter inconsistent therewith, the terms set forth
below shall have the following corresponding meanings:



“Affiliate” means any Person which, directly or indirectly, controls or is
controlled by or is under common control with a Party, and the term "Affiliated"
has a corresponding meaning.


“Agreement” means this agreement between the Parties.


“Board” means the Board of Directors of the Parent from time to time.


“Cause” shall be deemed to exist in the event the Executive:


(a)
engages in conduct which is detrimental to the reputation of Thompson Creek or
any of its Affiliates, including the Parent, in any material respect; or



(b)
has committed an act of fraud or material dishonesty in connection with his
Employment or the Business; or



(c)
has committed a material violation of applicable securities legislation; or



(d)
materially breaches the Executive’s duties under this Agreement, including
without limitation the provisions of paragraph 6 or the Policies; or



(e)
otherwise engages in conduct that is deemed to constitute cause under common
law.



“Change of Control” means the occurrence of any one or more of the following
events:
(a)
less than 50% of the Board being composed of Continuing Directors;

 
(b)
any Person, entity or group of Persons or entities acting jointly or in concert
(an "Acquiror") acquires or acquires control (including, without limitation, the
right to vote or direct the voting) of Voting Securities of the Parent which,
when added to the Voting Securities owned of record or beneficially by the
Acquiror or which the Acquiror has the right to vote or in respect of which the
Acquiror has the right to direct the voting, would entitle the Acquiror and/or
associates and/or affiliates of the Acquiror to cast or to direct the casting of
30% or more of the Parent's outstanding Voting Securities;


1



--------------------------------------------------------------------------------



(c)
the Parent shall sell or otherwise transfer, including by way of the grant of a
leasehold interest or joint venture interest (or one or more subsidiaries of the
Parent shall sell or otherwise transfer, including without limitation by way of
the grant of a leasehold interest or joint venture interest) property or assets
(i) aggregating more than 50% of the consolidated assets (measured by either
book value or fair market value) of the Parent and its subsidiaries as of the
end of the most recently completed financial year of the Parent or (ii) which
during the most recently completed financial year of the Parent generated, or
during the then current financial year of the Parent are expected to generate,
more than 50% of the consolidated operating income or cash flow of Parent and
its subsidiaries, to any other Person or Persons (other than one or more
Affiliates of the Parent), in which case the Change of Control shall be deemed
to occur on the date of transfer of the assets representing one dollar more than
50% of the consolidated assets in the case of clause (i) or 50% of the
consolidated operating income or cash flow in the case of clause (ii), as the
case may be; or

(d)
in the event the Parent:

(i)
becomes insolvent or generally not able to pay its debts as they become due;

(ii)
admits in writing its inability to pay its debts generally or makes a general
assignment for the benefit of creditors; or

(i)
institutes or has instituted against it any proceeding seeking:

a.
to adjudicate it as bankrupt or insolvent;

b.
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors including any plan or compromise
or arrangement or other corporate proceeding involving or affecting its
creditors; or

c.
the entry of an order for the relief or the appointment of a receiver, trustee
or other similar official for it or for any substantial part of its properties
and assets, and in the case of any such proceeding instituted against it (but
not instituted by it), either the proceeding remains undismissed or unstayed for
a period of thirty (30) days, or any of the actions sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its properties and assets) occurs.



For the purposes of the foregoing, "Voting Securities" means Common Shares and
any other shares entitled to vote for the election of directors and shall
include any security, whether or not issued by the Parent, which are not shares
entitled to vote for the election of directors but are convertible into or
exchangeable for shares which are entitled to vote for the election of directors
including any options or rights to purchase such shares or securities.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Common Shares” means the common shares in the capital of the Parent.
“Continuing Director” means either:



2



--------------------------------------------------------------------------------



(a)
an individual who is a member of the Board on the date this Agreement is
executed by the Parties; or

(b)
an individual who becomes a member of the Board, subsequent to the date this
Agreement is executed by the Parties, with the agreement of at least a majority
of the Continuing Directors who are members of the Board at the date that the
individual became a member of the Board.



“Employment” means the employment of the Executive in connection with the
Business and in accordance with the terms and conditions of this Agreement.


“Parent” means Thompson Creek Metals Company Inc., a corporation existing under
the laws of the Province of British Columbia, Canada.


“Party” means a party to this Agreement, and “Parties” has a similar extended
meaning.


“Person” includes any individual, partnership, joint venture, trust,
unincorporated organization or any other association, corporation, or any
government or any department or agency thereof.


“Policies” mean the Thompson Creek Code of Conduct and Ethics and all other
Thompson Creek policies and procedures, all of which are incorporated by
reference in and form part of this Agreement, and including such amendments
thereto as may occur from time to time.


“Termination” or “Termination of Employment” or “Termination of the Executive’s
Employment” or any similar variation thereof shall, for purposes of any payment
to be made to Executive, be interpreted to mean “separation from service” within
the meaning provided under Treasury Regulation section 1.409A-1(h); provided,
however, that the use of the term “Termination” does not mean that any payment
is necessarily due to the Executive.


“Treasury Regulation” means a regulation issued under the Code.


“Triggering Event” means any one of the following events which occurs without
the express agreement in writing of the Executive:
(a)
a material adverse change in any of the duties, responsibilities, salary, or
bonus opportunity of the Executive as they exist, and with respect to financial
entitlements, the conditions under and manner in which they were payable,
immediately prior to the Change of Control;

(b)
a material diminution of the title of the Executive as it exists immediately
prior to the Change of Control;

(c)
a change in the person or body to whom the Executive reports immediately prior
to the Change of Control, except if such person or body is of equivalent rank or
stature or such change is as a result of the resignation or removal of such
person or the persons comprising such body, as the case may be, provided that
this shall not include a change resulting from a promotion in the normal course
of business; or

(d)
a material change in the location at which the Executive is regularly required
to carry out the terms of the Executive’s Employment, or a material increase in
the amount of travel the Executive is required to conduct as described in
paragraph 5.



However, the Executive must provide written notification of any such event to
the Chief Executive Officer of Thompson Creek or the Board within 90 days of
having knowledge of the occurrence of any of the above in order to treat such
occurrence as a “Triggering Event” and Thompson Creek shall have 30 days from
the date of receipt of such notice to remedy the condition. After the expiration
of such 30 day’ cure period without

3



--------------------------------------------------------------------------------



remedy by the Thompson Creek, “Triggering Event” shall be deemed to exist for 60
days after the end of the cure period.
AGREEMENT TO EMPLOY
2.
Thompson Creek agrees to employ the Executive in connection with the Business on
the terms and conditions set out herein and the Executive agrees to accept
Employment on such terms. Executive represents that Executive is entering into
this Agreement voluntarily and that Executive’s employment hereunder and
compliance with the terms and conditions of this Agreement will not conflict
with or result in the breach of any agreement to which the Executive is a party
or by which the Executive may be bound or any legal duty that the Executive owes
or may owe to another.

TERM
3.
The term of this Agreement and the Executive’s Employment shall commence on the
date hereof and terminate on the third anniversary of the date hereof; provided,
however, that commencing on the third anniversary of the date hereof, and on
each anniversary thereafter, the term of this Agreement will automatically be
extended for one additional year unless not later than 180 days prior to the
expiration of the current term, Thompson Creek has given written notice to the
Executive that it does not wish to extend this Agreement and provided further
that:

(a)
Thompson Creek may terminate this Agreement and the Executive’s Employment at
any time as set out in paragraphs 15 (With Cause), 16 (Without Cause) and 19
(Disability) hereof;

(b)
the Executive may terminate this Agreement and the Executive’s Employment at any
time as set out in paragraph 18 (Resignation/Retirement) hereof;

(c)
Thompson Creek or the Executive may terminate this Agreement and the Executive’s
Employment upon the occurrence of a Change of Control as set out in paragraph 17
(Change of Control) hereof; or

(d)
this Agreement and the Executive’s Employment are automatically terminated when
the Executive dies as set out in paragraph 20 (Death) hereof.

DUTIES AND RESPONSIBILITIES
4.
The Executive shall serve as Vice President, Human Resources and HR Systems and
shall perform such duties and assume such responsibilities inherent in and
consonant with Executive’s position as an executive of Thompson Creek, and
further will perform such reasonable additional duties and responsibilities as
the Chief Executive Officer may require and assign to Executive including
serving as an officer of Affiliates, including the Parent, of Thompson Creek at
no additional compensation. The Executive shall report to the Chief Executive
Officer of Thompson Creek. The Executive’s regular place of Employment shall be
Thompson Creek’s offices in Littleton, Colorado.

5.
The Executive shall at all times act in compliance with the Policies, and be
committed to safety and Executive’s contribution to Thompson Creek and its
Affiliates, including the Parent, as a whole. The Executive acknowledges that
Executive’s Employment will entail occasional travel to places including where
the Parent and its Affiliates have operations, other than Executive’s regular
place of Employment.

CONFLICT OF INTEREST/DUTY OF LOYALTY
6.
(a)    The Executive agrees to devote all of Executive’s working time during
Executive’s Employment to the Business and shall not engage or have an interest
in any other enterprise,


4



--------------------------------------------------------------------------------



occupation or profession, directly or indirectly, or become a principal, agent,
director, officer or employee of another company, firm or Person, as applicable,
which will or may interfere with or conflict with the Executive’s duties and
responsibilities hereunder without the written approval, not to be unreasonably
withheld, of the Chief Executive Officer.
(b)
If Thompson Creek determines that the Executive is in breach of this provision
and such breach is capable of cure, it shall provide written notice of the
breach and afford the Executive 10 days to cure the breach. Failure by the
Executive to cure the breach within such 10-day period shall constitute Cause
for Termination of the Executive’s Employment. In the event of breach not
capable of cure, the breach by the Executive of this provision shall constitute
immediate grounds for Termination of the Executive’s Employment for Cause.

CONFIDENTIALITY AND NON-SOLICITATION
7.
(a)    The Executive agrees to keep the affairs of the Business, financial and
otherwise, strictly confidential and shall not disclose the same to any Person,
company or firm, directly or indirectly, during or after Executive’s Employment
by Thompson Creek except as reasonably necessary to carry out Executive’s
Employment duties or as otherwise authorized in writing by the Chief Executive
Officer or the Board or an authorized committee thereof. The Executive agrees
not to use such information, directly or indirectly, for Executive’s own
interests, or any interests other than those of the Business, whether or not
those interests conflict with the interests of the Business, during or after
Executive’s Employment by Thompson Creek. The Executive agrees that all trade
secrets, trade names, financial information, client information, client files
and processing and marketing techniques, mineral properties, mineral exploration
data or information or mining or exploration proposals relating to the Business
or disclosed to the Executive in the course of Executive’s Employment shall
become, on execution of this Agreement, and shall be thereafter, as the case may
be, the sole property of Thompson Creek whether arising before or after the
execution of this Agreement.



(b)
The Executive covenants and agrees with Thompson Creek that he will not, at any
time during the term of this Agreement and for a period of twenty-four (24)
months thereafter, without the prior written consent of Thompson Creek, either
directly or indirectly solicit (for the purposes of enticing away from Thompson
Creek or its Affiliates), interfere with or endeavor to entice away from
Thompson Creek or its Affiliates any customer, supplier or employee of or
consultant to Thompson Creek or its Affiliates.

REMUNERATION
8.    The Executive shall be remunerated as follows during the term of this
Agreement:
(a)
initial base salary of US $235,000 per annum payable bi-weekly which shall be
reviewed annually by the Board but in any event shall not be less than the
previous year’s base salary;

(b)
all benefits generally provided to executives of Thompson Creek effective as of
the date of this Agreement, or such other benefits that may be generally
provided to executives of Thompson Creek from time to time on terms determined
by the Board or its designee, subject to the regular eligibility requirements
with respect to each of such benefit plans or programs; and

(c)
four (4) weeks of vacation earned each year (hereinafter referred to as a
“Vacation Year”). Such amount shall be prorated for the Executive’s first
partial year of Employment; thereafter, the Executive’s Vacation Year shall
commence on January 1 and end on December 31 of the same year. Vacation must be
taken in the Vacation Year in which it is earned. If less than two weeks of
vacation are taken in any Vacation Year, then two weeks of unused


5



--------------------------------------------------------------------------------



vacation time from that Vacation Year shall be carried forward into the next
Vacation Year; provided, however, Executive shall never have more than six (6)
weeks of vacation in Executive’s vacation bank. All other unused vacation shall
be forfeited. Executive shall be paid upon Termination of Employment for any
unused vacation then existing in Executive’s vacation bank, but shall not be
paid for vacation that was previously forfeited.
9.    The Executive shall be eligible to participate in the Parent’s performance
bonus plan, as in effect from time to time, at the sole discretion of the
Parent; provided, however, that if there is a bonus awarded for 2014,
Executive’s bonus payment will be pro-rated from date of employment.
10.    The Executive shall be entitled to participate in the Parent’s long term
incentive plan, as in effect from time to time. The Executive may be granted
from time to time, at the sole discretion of the Board, any form of compensation
permitted under such plan.
12.    All payments required to be made under this Agreement are subject to
statutory deductions, as applicable, including without limitation for income and
payroll taxes.
13.    (a)    Notwithstanding any other provision in this Agreement, if (i) on
the date of
Termination of Executive’s Employment with Thompson Creek, any of the Parent’s
stock is publicly traded on an established securities market or otherwise
(within the meaning of Code section 409A(a)(2)(B)(i)), and (ii) as a result of
such Termination, Executive would receive any payment under this Agreement that,
absent the application of this provision, would be subject to additional tax
imposed pursuant to Code section 409A(a) as a result of the application of Code
section 409A(a)(2)(B)(i), then such payment shall be payable on the date that is
the earliest of (x) six (6) months after Executive’s Termination date, (y)
Executive’s death or (z) such other date as will not result in such payment
being subject to Code section 409A sanctions.


(b)
It is the intention of the Parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Code section
409A. Each amount to be paid or benefit to be provided to Executive shall be
construed as a separate payment for purposes of Code section 409A to the fullest
extent permitted therein. To the extent such potential payments or benefits
could become subject to such section, Thompson Creek shall cooperate to amend
the Agreement with the goal of giving the Executive the applicable economic
benefits in a manner that does not result in such sanctions being imposed.
Thompson Creek does not guarantee or warrant that such cooperation will result
in such sanctions not being imposed.



(c)
Except as otherwise permitted under Code section 409A, Thompson Creek shall not
accelerate or defer any payment under this Agreement.

REIMBURSEMENT OF EXPENSES
14.    All the Executive’s reasonable expenses related to the Business approved
in accordance with Policies will be reimbursed upon the submittal by the
Executive of an expense report with appropriate supporting documentation to
Thompson Creek.
TERMINATION BY EMPLOYER WITH CAUSE
15.    This Agreement and the Executive’s Employment may be terminated by
Thompson Creek summarily and without notice, and without payment of any
performance bonus, Without Cause Payment, Change of Control Payment, benefits,
damages or any other sums or payments whatsoever, except for unused vacation as
provided in paragraph 8 and except as otherwise required by law, in the event
that there is Cause for Termination of the Executive’s Employment.

6



--------------------------------------------------------------------------------



TERMINATION BY EMPLOYER WITHOUT CAUSE
16.    Despite the Term of this Agreement and the Executive’s Employment set
forth in paragraph 3:


(a)
This Agreement and the Executive’s Employment may be terminated without Cause on
notice by Thompson Creek to the Executive, in which case Thompson Creek shall
pay the Executive, within sixty days of the Executive’s Termination: a lump sum
equal to 12 months’ base salary (the “Without Cause Payment”) in effect on the
date that the notice of Termination is given (“Notice Date”); plus accrued but
unused vacation as of the Notice Date; plus a lump sum equivalent of 12
multiplied by the last monthly premium amount that Thompson Creek paid on the
Executive’s behalf for long-term disability insurance before the Termination of
the Executive’s Employment. The Executive shall also be paid a pro-rated bonus
with respect to the year of Termination if a bonus otherwise would have been
awarded to the Executive had the Executive remained employed, with payment to be
made at the time the bonus would have been paid to Executive had the Executive
remained employed. All amounts paid by Thompson Creek hereunder shall be less
required withholdings.



(b)
Upon Termination of the Executive’s Employment pursuant to this paragraph 16,
Executive shall be entitled to elect to continue coverage for himself (and
Executive’s eligible dependents who were receiving coverage immediately prior to
Termination), for up to 12 months following Employment Termination, under the
medical and dental plans of Thompson Creek in which Executive was participating
immediately prior to such Employment Termination. Executive’s cost for such
coverage shall be the applicable COBRA premium for such coverage. Following
Thompson Creek's administrative procedures for COBRA, Thompson Creek shall pay
the Executive's monthly COBRA premium directly to Thompson Creek's COBRA
administrator for up to 12 months. For the avoidance of doubt, the Parties
acknowledge that Executive’s right to elect COBRA coverage is not subject to
execution of a release. The monthly payments and coverage described in this
paragraph shall cease upon the Executive’s obtaining or being eligible to obtain
alternate coverage under the terms of any new employment.

    
(c)
If the Executive elects to convert the life and accidental death and
dismemberment insurance policy to an individual policy upon Termination of
Employment pursuant to this paragraph 16, Thompson Creek shall pay to the
Executive, by the end of each month, the Executive’s cost to continue such
individual policy, so long as the Executive maintains the individual policy and
provides proof of each monthly payment to Thompson Creek, but in no event shall
Thompson Creek pay such amount to Executive beyond the first anniversary of the
Executive’s Termination date.



(d)
The Executive shall only be paid the payments provided for in this paragraph 16
if the Executive has signed a general release of claims in a form satisfactory
to Thompson Creek, similar to the form of general release attached hereto as
Exhibit A. If the Executive does not sign a general release within 60 days of
Termination of Employment, no payments shall vest and no payments shall be made
to Executive pursuant to this paragraph 16.



(e)
Notwithstanding paragraph 17, if the Executive receives the payments provided
for in this paragraph 16, the Executive is not entitled to any payments pursuant
to paragraph 17.




7



--------------------------------------------------------------------------------



CHANGE OF CONTROL


17.
(a)    If at any time during the term of this Agreement there is a Change of
Control and within 12 months after such Change of Control (or in anticipation of
a Change of Control), Thompson Creek gives written notice of termination of this
Agreement and the Executive’s Employment for any reason other than Cause, or a
Triggering Event occurs and the Executive elects to terminate this Agreement and
Executive’s Employment by providing Thompson Creek with written notice which
Termination shall be effective on any date that the Executive provides in the
written notice to Thompson Creek in accordance with the procedure set forth in
the definition of Triggering Event (provided such date is within 12 months after
such Change of Control), then the Executive shall be entitled to receive what is
set forth in paragraph (b) below.

(b)
Subject to paragraph (a) above, upon Termination of Executive’s Employment
pursuant to this paragraph 17, the Executive shall be entitled to receive from
Thompson Creek the following:

(i)
within sixty (60) days of Termination of the Executive’s Employment, a lump sum
equal to 24 months’ base salary in effect on the date of the Executive’s
Termination (the “Change of Control Payment”); plus any unused vacation then
existing in the Executive’s vacation bank upon Termination of Employment, but
the Executive shall not be paid for vacation that was previously forfeited; plus
a lump sum equivalent to 24 multiplied by the last monthly premium amount that
Thompson Creek paid on the Executive’s behalf for long-term disability insurance
before the Termination of the Executive’s Employment, all amounts of which are
less required withholdings.

(ii)
a lump sum equal to 2 times the Executive’s target bonus in effect for the year
of Termination if a bonus otherwise would have been awarded to the Executive had
the Executive remained employed, with payment to be made at the time the bonus
would have been paid to Executive had the Executive remained employed, less
required withholdings.

(iii)
Executive shall be entitled to elect to continue coverage for the Executive (and
Executive’s eligible dependents who were receiving coverage immediately prior to
Termination), for up to 24 months following Employment Termination, under the
medical and dental plans of Thompson Creek in which Executive was participating
immediately prior to such Employment Termination. Executive’s cost for such
coverage shall be (i) the applicable COBRA premium for such coverage (which cost
shall be applicable during the eighteen (18) month period following Termination)
and (ii) the monthly cost determined by Thompson Creek for Executive’s coverage
(which cost shall be applicable following expiration of the 18 month COBRA
period). Thompson Creek shall pay to Executive at the end of each applicable
month following Termination, an amount in a lump sum equal to the Executive’s
monthly cost for all such coverage (based upon the rates in effect on the date
of Termination, reduced by the applicable monthly premium paid by active
employees). For the avoidance of doubt, the Parties acknowledge that Executive’s
right to elect COBRA coverage is not subject to execution of a release. The
monthly payments and coverage described in this paragraph shall cease upon the
Executive’s obtaining or being eligible to obtain alternate coverage under the
terms of any new employment.

(iv)
If the Executive elects to convert the life and accidental death and
dismemberment insurance policy to an individual policy upon Termination of
Employment pursuant to this paragraph 17, Thompson Creek shall pay to the
Executive, by the end of each month, the Executive’s cost to continue such
individual policy, so long as the


8



--------------------------------------------------------------------------------



Executive maintains the individual policy and provides proof of each monthly
payment to Thompson Creek, but in no event shall Thompson Creek pay such amount
to Executive beyond the second anniversary of the Executive’s Termination date.
(v)
The Executive shall only be paid the payments provided for in this paragraph 17
if the Executive has signed a general release of claims in a form satisfactory
to Thompson Creek, similar to the form of general release attached hereto as
Exhibit A. If the Executive does not sign a general release within 60 days of
Termination of Employment, payment shall not vest and shall not be paid to
Executive and no payments shall be made pursuant to this paragraph 17.

(vi)
Notwithstanding paragraph 16, if the Executive receives the payments provided
for in this paragraph 17, the Executive is not entitled to any payments pursuant
to paragraph 16.

RESIGNATION/RETIREMENT
18.     Subject to paragraph 17, this Agreement and the Executive’s Employment
may be terminated on notice by the Executive to Thompson Creek by giving ninety
(90) days’ written notice. Should the Executive terminate this Agreement and
Executive’s Employment, the Executive shall not be entitled to any performance
bonus, Without Cause Payment, Change of Control Payment, benefits, damages or
any other payments or sums whatsoever, except for unused vacation as provided in
paragraph 8, as may be provided pursuant to Thompson Creek or the Parent’s bonus
program, and except as otherwise required by law; provided, however, that should
the Executive terminate this Agreement and the Executive’s Employment pursuant
to this paragraph 18, Thompson Creek in its sole discretion may designate an
effective date of the Executive’s Termination of Employment earlier than the
90th day and shall pay the Executive the equivalent number of days base salary
in lieu of notice. Such amount shall be payable upon Thompson Creek’s next
regularly scheduled payday.
DISABILITY
19.    If the Executive suffers a physical or mental impairment that renders the
Executive unable to perform the essential functions of the Executive’s position,
Thompson Creek may deem Executive’s Employment and this Agreement to have been
Terminated, consistent with applicable law. The Executive’s eligibility for
long-term disability and other such benefits, if any, will be determined
pursuant to the applicable benefit plans or programs and/or applicable law. The
Executive shall be paid for any unused vacation pursuant to paragraph 8. The
Executive shall also be paid a pro-rated bonus with respect to the year of
Termination, if a bonus otherwise would have been awarded to the Executive had
the Executive remained employed, with payment to be made at the time the bonus
would have been paid to Executive had the Executive remained employed.

9



--------------------------------------------------------------------------------



DEATH
20.    Should this Agreement and the Executive’s Employment Terminate by virtue
of the Executive’s death, a pro-rated bonus shall be paid to the Executive’s
beneficiary, as designated by the Executive, if a bonus otherwise would have
been awarded to the Executive had the Executive not died, with payment to be
made at the time the bonus would have been paid to Executive had the Executive
remained employed. The only other payments due to the Executive’s beneficiary
shall be for any earned compensation and any unused vacation and as otherwise
required by law.
COOPERATION WITH RESPECT TO INVESTIGATIONS, CLAIMS OR LITIGATION.
21.    During Executive’s employment and at all times thereafter, should
Thompson Creek become involved in any investigation, claim or litigation
relating to or arising out of Executive’s past, present, or future duties with
Thompson Creek or with respect to any matters of which Executive has knowledge,
Executive agrees to fully, truthfully and in good faith, cooperate with Thompson
Creek with respect to such investigation, claim or litigation. Subject to the
provisions of applicable law, and provided that such investigation, claim or
litigation is not the result of the Executive engaging in business practices
which qualify as Cause under this Agreement, Thompson Creek shall reimburse
Executive for reasonable out-of-pocket expenses incurred to provide such
cooperation, and shall provide hourly compensation at a rate not to exceed the
equivalent hourly rate of Executive’s base salary at Termination for each hour
of Executive’s time spent in such cooperation not including travel.
DETERMINATION OF BENEFITS UNDER CODE SECTION 280G
22.    In the event that any payment or benefits received or to be received by
Executive pursuant to this Agreement ("Benefits") would (a) constitute a
"parachute payment" within the meaning of Code section 280G, and (b) but for
this subsection, would be subject to the excise tax imposed by Code section
4999, or any comparable successor provisions (the "Excise Tax"), then the
Benefits shall be either: (i) provided to Executive in full, or (ii) provided to
Executive as to such lesser extent which would result in no portion of such
Benefits being subject to the Excise Tax, whichever of the foregoing amounts,
when taking into account applicable federal, state, local and foreign income and
employment taxes, the Excise Tax, and any other applicable taxes, results in the
receipt by Executive, on an after-tax basis, of the greatest amount of Benefits,
notwithstanding that all or some portion of such Benefits may be taxable under
the Excise Tax. To the extent Benefits need to be reduced pursuant to the
preceding sentence, reductions shall come from taxable amounts before
non-taxable amounts and beginning with the payments otherwise scheduled to occur
soonest. Executive agrees to cooperate fully with Thompson Creek to determine
the benefits applicable under this paragraph.
SEVERABILITY
23.    The invalidity or unenforceability of any provision of this Agreement
will not affect the validity or enforceability of any other provision, and any
invalid provision will be modified to the extent necessary to make it
enforceable, or if not possible, will be severed from this Agreement.
GOVERNING LAW
24.    This Agreement shall be governed by and shall be considered, interpreted
and enforced in accordance with the laws of Colorado, except and only to the
extent that specific laws of Canada are referenced in this Agreement. The
Executive hereby agrees to the exclusive jurisdiction of the courts of Colorado
in the event of a dispute between Thompson Creek and the Executive.

10



--------------------------------------------------------------------------------



ASSIGNMENT
25.    This Agreement inures to the benefit of and is binding upon the
Executive, as well as Thompson Creek, Parent, and the successors and/or assigns
of each. Executive hereby consents to Thompson Creek’s or Parent’s assignment of
any and all of its interests in this Agreement.
RECOURSE ON BREACH
26.    The Executive acknowledges that damages would be an insufficient remedy
for a breach of this Agreement and agrees that Thompson Creek and the Parent may
apply for and obtain any relief available to it in a court of law or equity,
including injunctive relief, to restrain breach or threat of breach of this
Agreement or to enforce the covenants contained herein, and, in particular, the
covenants contained in paragraph 7 herein, in addition to rights Thompson Creek
and the Parent may have to damages arising from said breach or threat of breach.
The Executive hereby waives any defenses the Executive may or can have to strict
enforcement of this Agreement by Thompson Creek and the Parent. Furthermore, the
Executive acknowledges and agrees that the Executive’s obligations to Thompson
Creek and its Affiliates, including the Parent, under this Agreement are
material to Thompson Creek’s willingness to provide Termination and other
benefits to the Executive and, without prejudice to any other rights Thompson
Creek and the Parent may have, a breach by the Executive of such obligations
will constitute cause for Thompson Creek or the Parent to cease making any
payments and providing such other benefits.
WAIVER OF BREACH
27.    The waiver by Thompson Creek of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach by the Executive.
HEADINGS
28.    All headings in this Agreement are for convenience only and shall not be
used for the interpretation of this Agreement.
INDEPENDENT LEGAL ADVICE
29.    The Executive agrees that the Executive has had independent legal advice
or the opportunity to receive same in connection with the execution of this
Agreement and has read this Agreement in its entirety, understands its contents
and is signing this Agreement freely and voluntarily, without duress or undue
influence from any party. The Parties agree that no part of this Agreement
should be construed against either Party on the basis of authorship.
NOTICE
30.    Any notice required or permitted to be made or given under this Agreement
to either Party shall be in writing and shall be sufficiently given if delivered
personally, or if sent by prepaid registered mail to the intended recipient of
such notice at:
(a)    in the case of Thompson Creek, to:


Thompson Creek Metals Company USA
Attn:    General Counsel
26 West Dry Creek Circle, Suite 810
Littleton, Colorado 80120
U.S.A.

11



--------------------------------------------------------------------------------



(b)    in the case of the Executive, to the last address on file with Thompson
Creek:


or at such other address as the Party to whom such writing is to be given shall
provide in writing to the Party giving the said notice. Any notice delivered
personally to the Party to whom it is addressed shall be deemed to have been
given and received on the day it is so delivered or, if such day is not a
business day, then on the next business day following any such day. Any notice
mailed shall be deemed to have been given and received on the fifth business day
following the date of mailing.
ACKNOWLEDGEMENTS
31.    By accepting employment with Thompson Creek, the Executive acknowledges
and consents to:
(a)
Thompson Creek monitoring the Executive’s access to and use of Thompson Creek’s
electronic media services (including but not limited telephones, computers,
blackberries, and other electronic devices) in order to ensure that the use of
such services is in compliance with Thompson Creek’s Policies and is not in
violation of any applicable laws. The Executive acknowledges and agrees that the
Executive has no expectation of privacy with respect to such services; and

(b)
The Executive complying with Thompson Creek’s obligations to report improper or
illegal conduct by any director, officer, employee or agent of Thompson Creek or
its Affiliates, including the Parent, under any applicable securities, criminal
or other law, which may include reporting conduct of the Executive.

GUARANTEE OF PAYMENT
32.    In the event Thompson Creek is unable to meet its financial obligations
under the terms of this Agreement, the Parent agrees to assume such obligations
to the extent owing and not satisfied. Such guarantee is not intended to and
does not increase the amount of any obligations under the terms of this
Agreement. Notwithstanding any other provision in this Agreement, Executive
shall not be a compensated employee of the Parent by virtue of this Agreement.
SURVIVAL
33.    Paragraphs 7, 21, 22, 23, 24, 25, 26, 27, 32, 33, 34, 36 and 37 shall
survive the Termination of this Agreement and the Executive’s Employment and
shall continue in full force and effect according to their terms.
ENTIRE AGREEMENT
34.    As of its date of execution below, this Agreement supersedes all prior
agreements, whether written or oral, express or implied between the Parties,
including but not limited to the May 28, 2014 employment offer letter, and
constitutes the entire agreement between the Parties; provided that, to the
extent the Parties shall enter into a separate indemnification agreement, such
indemnification agreement shall be incorporated into and form part of this
Agreement. The Parties agree that there are no other collateral agreements or
understandings between them except as set out in this Agreement.


AMENDMENT


35.    This Agreement may be amended only in writing signed by the Parties.



12



--------------------------------------------------------------------------------



PAYMENT PURSUANT TO RELEASE


36.    Notwithstanding anything to the contrary in this Agreement, in the event
that a payment to be made under this Agreement provides for the deferral of
compensation pursuant to section 409A of the Code and is pursuant to this
Agreement to be made to Executive within sixty days of the Executive’s
Termination of Employment but only upon the execution (and, if applicable, the
nonrevocation) of a general release, then, if such sixty-day period begins in
one taxable year of Executive and ends in a subsequent taxable year of
Executive, such payment shall only be made in such subsequent taxable year.


RECOUPMENT


37.    Executive acknowledges that Executive will be subject to recoupment
policies adopted by the Thompson Creek pursuant to the requirements of
Dodd-Frank Wall Street Reform and Consumer Protection Act or other law or the
listing requirements of any national securities exchange on which the common
stock of the Parent is listed.


The Parties hereto have duly executed this Agreement.
THOMPSON CREEK METALS COMPANY USA


/s/ Jacques Perron
 Jacques Perron


September 15, 2014
Date


















GEOFF RAMEY




___/s/ Geoff Ramey________________
Signature


___May 29, 2014__________________
Date




THOMPSON CREEK METALS COMPANY INC., ONLY AS TO THE GUARANTEE IN PARAGRAPH 32


/s/ Jacques Perron
Jacques Perron


September 15, 2014
Date
















 


13



--------------------------------------------------------------------------------



EXHIBIT A


CONFIDENTIAL WAIVER AND RELEASE AGREEMENT


This Confidential Waiver and Release Agreement ("Agreement") is entered into
between [INSERT NAME OF OFFICER] ("Executive") and Thompson Creek Metals Company
USA ("Thompson Creek"). For the purpose of this Agreement, the term “Thompson
Creek” includes any company or affiliate related to Thompson Creek Metals
Company USA, in the past or present, including but not limited to Thompson Creek
Metals Company Inc.; the past and present officers, directors, executives,
employees, shareholders, attorneys, agents and representatives of Thompson
Creek; any present or past executive or employee benefit plan sponsored by
Thompson Creek and/or the officers, directors, trustees, administrators,
executives, employees, attorneys, agents and representatives of such plan; and
any person who acted on behalf of Thompson Creek or on instruction from Thompson
Creek.


Executive and Thompson Creek agree as follows:


1.    Executive's Termination of Employment. Executive’s employment with
Thompson Creek was terminated effective __________, 20__.


2.    Executive’s Continuing Obligations to Thompson Creek and Agreement Not to
Disparage Thompson Creek. Executive acknowledges and agrees that Executive has,
and will abide by, continuing obligations to Thompson Creek, including the
obligations set forth in Executive’s Employment Agreement.


Executive further acknowledges and agrees that by reason of Executive’s position
with Thompson Creek, Executive was given access to confidential information,
including trade secret information, with respect to the business affairs of
Thompson Creek. Executive represents that Executive has held all such
information confidential and will continue to do so. Executive has not retained
any confidential information or documents, including but not limited to trade
secret information, obtained as a result of or in connection with Executive’s
employment. Further, Executive will not defame, slander or otherwise disparage
Thompson Creek, its business, or its representatives.


3.    Consideration for Executive. Executive acknowledges and agrees that
Thompson Creek has paid Executive all amounts, and has provided Executive with
all benefits, to which Executive is entitled through and including the date that
Executive executes this Agreement, and that Executive is not entitled to any
further payments or benefits, other than as set forth below.


Thompson Creek will provide Executive with the following additional specified
items as consideration in exchange for this Agreement, including Executive’s
waiver and release of Thompson Creek:


(a)
Upon Executive’s execution of this Agreement and upon expiration of the time
period for revocation set forth in paragraph 11(e) below, Thompson Creek will
provide Executive with: [set forth applicable consideration provided for in the
Employment Agreement, depending on the nature of Executive’s termination (e.g.,
retirement, without cause, change of control, etc.)]



(b)
Notwithstanding any other provision in this Agreement, if (i) on the date of
termination of Executive’s employment with Thompson Creek, any of Thompson
Creek’s stock is publicly traded on an established securities market or
otherwise (within the meaning of U.S. Internal Revenue Code section
409A(a)(2)(B)(i)), and (ii) as a result of such termination, Executive would
receive any payment under this Agreement that, absent the application of this
provision, would be subject to additional tax imposed pursuant to section
409A(a) of the Code as a result of the application of section 409A(a)(2)(B)(i)
of the Code, then such payment shall be payable on the date that is the earliest
of (i) six (6)


14



--------------------------------------------------------------------------------



months after Executive’s termination date, (ii) Executive’s death or (iii) such
other date as will not result in such payment being subject to Code section 409A
sanctions.


(c)
It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to section 409A
of the Code. To the extent such potential payments or benefits could become
subject to such section, Thompson Creek shall cooperate to amend the Agreement
with the goal of giving the Executive the applicable economic benefits in a
manner that does not result in such sanctions being imposed. Thompson Creek does
not guarantee or warrant that such cooperation will result in such sanctions not
being imposed.



(d)
Except as otherwise permitted under Code section 409A, Thompson Creek shall not
accelerate or defer any payment under this Agreement.



(e)
Executive will indemnify and hold Thompson Creek harmless from any costs,
liability or expense, including reasonable attorney's fees, arising from the
taxation, if any, of any amounts received by Executive pursuant to this
Agreement, including but not limited to any penalties or administrative
expenses.



4.    Executive Waiver and Release of Thompson Creek. In exchange for the
consideration set forth in this Agreement, Executive, and Executive’s
representatives, successors and assigns, waive, release and forever discharge
Thompson Creek from any and all claims, demands, damages, losses, obligations,
rights and causes of action, whether known or unknown, including but not limited
to, all claims, causes of action or administrative complaints that Executive now
has or has ever had against Thompson Creek relating in any way to Executive’s
employment or termination of employment with Thompson Creek.


Without limiting the generality of the foregoing terms, the scope of Executive’s
waiver and release under the Agreement specifically includes but is not limited
to: any and all claims for breach of contract and any other claim under the
common law, including but not limited to claims for tort, breach of implied
contract, wrongful discharge, breach of a covenant of good faith and fair
dealing, intentional infliction of emotional distress, or defamation; any and
all claims under any state or local statutory or common law, including but not
limited to claims under the Colorado Anti-Discrimination Act; any and all claims
under any federal statutory or common law, including but not limited to claims
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and 1871, the Equal Pay Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the National Labor Relations Act, the Occupational Safety and
Health Act, the Rehabilitation Act, Executive Order 11246, the Worker Adjustment
and Retraining Notification Act, and employment-related claims under the
Employee Retirement Income Security Act, all as amended, and any and all
regulations under such laws; any and all claims under any Canadian law,
including but not limited to all federal, provincial and local laws; and any and
all claim for damages (including but not limited to claims for compensatory or
punitive damages), injunctive relief, attorney’s fees and costs, and equitable
relief.


Executive agrees not to bring any lawsuits against Thompson Creek relating to
the claims that Executive has released and not to accept any damages pursued by
any other entity or person on Executive’s behalf.


5.    Reservation of Executive’s Rights. Nothing contained in this Agreement
waives or releases any rights Executive may have to: (a) continue group health
insurance coverage pursuant to applicable law; (b) receive any benefits in which
Executive may have vested in under any retirement plan; (c) make any claim for
unemployment benefits; (d) make any claim relating to the validity of this
Agreement under the ADEA as amended by the OWBPA (however, nothing in this
Agreement is intended to reflect any party’s belief that the waiver of
Executive's claims under the ADEA is invalid or unenforceable, it being the
intent of the parties that such claims are waived); (e) file an administrative

15



--------------------------------------------------------------------------------



charge with the Equal Employment Opportunity Commission (“EEOC”) (however,
Executive agrees that Executive will not be entitled to any further recovery of
any kind from Thompson Creek in the event the EEOC or any other administrative
agency pursues a claim on Executive's behalf or arising out of Executive's
administrative charge); (f) to make any claim under workers’ compensation; or
(g) to make any other claim that cannot be released by law.


6.    Confidentiality of Agreement. Executive agrees to keep this Agreement
confidential and will not communicate the terms of this Agreement, the facts or
circumstances giving rise to this Agreement, or the fact that such Agreement
exists, to any third party except, as necessary, Executive’s immediate family,
accountants, or legal or financial advisors, provided that they agree to be
bound by this paragraph 6, or otherwise as required by law or court order.


7.    Enforcement. In the event that there has been a breach of any provisions
of this Agreement by Executive, Thompson Creek will be entitled to recover
reasonable costs and attorneys' fees in any legal proceeding to enforce this
Agreement.


8.    Severability. If any provision of this Agreement is declared by any court
of competent jurisdiction to be invalid for any reason, such invalidity shall
not affect the remaining provisions of this Agreement, which shall be fully
severable, and given full force and effect.


9.    Governing Law and Venue. This Agreement shall be construed in accordance
with the laws of the State of Colorado. Any dispute regarding, relating to or
arising under this Agreement or the facts giving rise to the Agreement shall be
litigated in Colorado, and Executive expressly agrees to the personal and
subject matter jurisdiction of the state and federal courts in Colorado.


10.    Entire Agreement. Thompson Creek and Executive understand and agree that
this Agreement contains all the agreements between Thompson Creek and Executive
relating to Executive’s employment and termination of employment with Thompson
Creek, other than the continuing obligations set forth in the Amended and
Restated Employment Agreement.


11.    Acknowledgements. Executive specifically acknowledges and agrees that by
entering into this Agreement and in exchange for the consideration described in
paragraph 3 above to which Executive otherwise would not be entitled, Executive
is waiving and releasing any and all rights and claims that Executive may have
arising from the Age Discrimination in Employment Act, as amended, which have
arisen on or before the date of execution of this Agreement.


Executive further expressly acknowledges and agrees that:


(a)
EXECUTIVE HAS READ AND UNDERSTANDS THIS AGREEMENT AND IS ENTERING THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY.

    
(b)
Executive understands and agrees that, by signing this Agreement, Executive is
giving up any right to file legal proceedings against Thompson Creek arising on
or before the date of the Agreement. Executive is not waiving (or giving up)
rights or claims that may arise after the date the Agreement is executed.



(c)
EXECUTIVE IS HEREBY ADVISED IN WRITING BY THIS AGREEMENT TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT. EXECUTIVE REPRESENTS THAT THIS AGREEMENT
HAS BEEN FULLY EXPLAINED BY THE EXECUTIVE’S ATTORNEY, OR THAT EXECUTIVE HAS
WAIVED CONSULTATION WITH AN ATTORNEY, CONTRARY TO THOMPSON CREEK’S
RECOMMENDATION.



(d)
Executive understands and represents that Executive has had twenty-one (21) days
from the day Executive received this Agreement, not counting the day upon which
Executive received it, to consider whether Executive wishes to sign this
Agreement. Executive


16



--------------------------------------------------------------------------------



further acknowledges that if Executive signs this Agreement before the end of
the twenty-one (21) day period, it will be Executive’s personal, voluntary
decision to do so and Executive has not been pressured to make a decision
sooner.


(e)
Executive further understands that Executive may revoke (that is, cancel) this
Agreement for any reason within seven (7) calendar days after signing it.
Executive agrees that the revocation will be in writing and hand-delivered or
mailed to Thompson Creek. If mailed, the revocation will be postmarked within
the seven (7) day period, properly addressed to THOMPSON CREEK METALS COMPANY
USA, Attn: Chief Executive Officer, 26 West Dry Creek Circle, Suite 810,
Littleton, Colorado 80120 USA; and sent by certified mail, return receipt
requested. Executive understands that Executive will not receive any payment
under this Agreement if Executive revokes it, and in any event, Executive will
not receive any payment until after the seven (7) day revocation period has
expired.



I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTOOD THIS ENTIRE AGREEMENT BEFORE
SIGNING IT:




EXECUTIVE




DATED:________________    ________________________________
[INSERT NAME OF OFFICER]


THOMPSON CREEK METAL COMPANY USA


        
DATED:________________    ________________________________



17

